Title: From Thomas Jefferson to Francis Eppes, 17 February 1825
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monto
Feb. 17. 25.
We heard some time ago indirectly & indistinctly thro’ your friends at Ashton of the injury sustained by your house at P. F. and I have waited in hopes you  would inform me of the particulars that I might know how far I could help you. I will spare J. Hem. to you & his two aids and he can repair every thing of wood as well or perhaps better than any body there. I  understand that the roofs of the 2. NW rooms & Ding room are burnt. are  the Portico & stairway burnt? the joists of the 3. rooms? the cornice of the Ding room? the doors & windows destroyed? let me know this and every particular. if the joists are burnt you will have to get  others sawed at Capt Martin’s while his mill has water to spare. I used to cut & haul him stocks, and he sawed one half for the other. those for the Dg Room had better not be sawed till J. H comes up which will be as soon as I hear from you & he has finished a necessary job here.Our last Professors from England are arrived in Hampton and we have announced the opening of the Univty on the 1st Monday of March. all well here and at Ashton. affectly yoursTh:J.